MEMORANDUM2
Salvador Valdez-Romero appeals his conviction, pursuant to a guilty plea, and sentence for being an alien found in the United States in violation of 8 U.S.C. § 1326.3
Relying on Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), Valdez-Romero contends that the district court erred when it increased his base offense level by 4 points, because the fact that his prior deportation followed a felony conviction was neither admitted nor proven beyond a reasonable doubt to a jury. He further contends that Apprendi calls into question the continuing validity of Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). Valdez-Romero’s contentions, however, are foreclosed by our recent decision in United States v. Pacheco-Zepeda, 234 F.3d 411, 413-14 (9th Cir.2000), as amended (Feb. 8, 2001). United States v. Castillo-Rivera, 244 F.3d 1020 (9th Cir.2001).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Appellee's motion to supplement the record by filing an amended Judgment and Commitment, entered by the district court on March 12, 2001 pursuant to the parties' stipulation to delete the reference to 8 U.S.C. § 1326(b)(2), is granted.